Per Curiam.
The relator claims to be a school teacher regularly employed in a school district in one of the townships of Tuscola county. The defendant is assessor of the district. The relator holds an order for one month’s salary, which the respondent refuses to pay, and a writ is asked to compel payment. Por cause against the writ the fact is shown that the relator was hired by two members of the school board, without calling any meeting of the board, and without consultation with the respondent or his knowledge.
Held, that the cause shown was conclusive; the statute expressly requiring the convening of, the board for the transaction of their official business. Laws 1881, p. 171, § 6; p. 173, § 13.